OPINION OF THE COURT
Per Curiam.
Donal M. Walsh, Jr. has submitted an affidavit dated October 28, 1998, in which he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
In his affidavit, Mr. Walsh concedes that he could not successfully defend himself on the merits against the professional misconduct alleged in Charges 1 through 29 of the petition and supplemental petition filed by the Grievance Committee.
Mr. Walsh avers that his resignation is submitted freely and voluntarily, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission.
Mr. Walsh is aware that in an order permitting him to resign, the Appellate Division could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the New York Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a), to the extent that any funds held by him in a fiduciary capacity were not accounted for.
Mr. Walsh also acknowledges that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee supports acceptance of the respondent’s resignation as in the best interest of the public. Inasmuch as the proffered resignation conforms with all pertinent Court rules, it is accepted, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Miller, O’Brien and Altman, JJ., concur.
Ordered that the resignation of Donal M. Walsh, Jr. is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Donal M. Walsh, Jr. is disbarred, and his name is *329stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Donal M. Walsh, Jr. shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Donal M. Walsh, Jr. is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.